
	
		I
		112th CONGRESS
		1st Session
		H. R. 296
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To resolve the claims of the Bering Straits Native
		  Corporation and the State of Alaska to land adjacent to Salmon Lake in the
		  State of Alaska and to provide for the conveyance to the Bering Straits Native
		  Corporation of certain other public land in partial satisfaction of the land
		  entitlement of the Corporation under the Alaska Native Claims Settlement
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Lake Land Selection Resolution
			 Act.
		2.PurposeThe purpose of this Act is to ratify the
			 Salmon Lake Area Land Ownership Consolidation Agreement entered into by the
			 United States, the State of Alaska, and the Bering Straits Native
			 Corporation.
		3.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the document—
				(A)titled
			 Salmon Lake Area Land Ownership Consolidation Agreement;
				(B)between the United
			 States, the State, and the Bering Straits Native Corporation on July 18, 2007,
			 which was extended until January 1, 2011, by agreement of the parties to the
			 Agreement effective January 1, 2009; and
				(C)on file
			 with—
					(i)the
			 Department of the Interior;
					(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
					(iii)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Bering Straits
			 Native CorporationThe term Bering Straits Native
			 Corporation means an Alaska Native Regional Corporation formed under
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for the Bering
			 Straits region of the State.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Alaska.
			4.Ratification of
			 Agreement
			(a)In
			 generalSubject to the
			 provisions of this Act, Congress ratifies the Agreement.
			(b)EasementsThe
			 conveyance of land to the Bering Straits Native Corporation, as specified in
			 the Agreement, shall include the reservation of the easements that—
				(1)are identified in Appendix E to the
			 Agreement; and
				(2)were developed by the parties to the
			 Agreement in accordance with section 17(b) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1616(b)).
				(c)CorrectionsBeginning
			 on the date of the enactment of this Act, the Secretary, with the consent of
			 the other parties to the Agreement, may only make typographical or clerical
			 corrections to the Agreement and any exhibits to the Agreement.
			(d)General
			 authority of SecretaryThe Secretary may carry out all actions
			 allowed or required under the Agreement.
			5.Budgetary
			 EffectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
